United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, BROADWAY
STATION, Newport RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1761
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 6, 2008 appellant filed a timely appeal from a March 12, 2008 merit decision of
the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation for which he was at fault in its creation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of $5,387.22 during the
period December 24, 2006 to February 17, 2007 because the Office paid him on the periodic
rolls for a schedule award after he received a lump-sum settlement; and (2) whether the Office
properly found that he was at fault in the creation of the overpayment, thereby precluding waiver
of recovery of the overpayment.
FACTUAL HISTORY
On April 29, 2005 appellant, then a 55-year-old mail carrier, filed an occupational disease
claim alleging that he sustained wrist pain and numbness from prolonged carrying of mail and

flyers. He stopped work on August 26, 2004. The Office accepted the claim for bilateral carpal
tunnel syndrome. Appellant underwent a left carpal tunnel release in June 2004 and a right
carpal tunnel release in June 2005. He returned to work for four hours per day on
September 9, 2005.1
On May 9, 2006 appellant filed a claim for a schedule award. He returned to his usual
employment on May 12, 2006 and voluntarily retired from the employing establishment on
June 8, 2006. By decision dated September 5, 2006, the Office granted appellant a schedule
award for a 20 percent permanent impairment of the right upper extremity.2 The period of the
award ran for 62.4 weeks from April 15, 2006 to June 25, 2007. The Office paid appellant an
initial payment of $10,851.40 covering the period April 14 through August 5, 2006. It informed
him that he would subsequently receive compensation in the amount of $2,693.61 every 28 days
for the remainder of the schedule award period. The Office notified appellant that he may be
entitled to receive the schedule award in a lump sum if he was either working or receiving
retirement benefits.
On September 14, 2006 appellant telephoned the Office and requested the remainder of
his schedule award balance in a lump sum. In a letter dated November 29, 2006, the Office
notified appellant that a lump-sum payment would “represent full and final compensation for the
period of the award….” It calculated that he would receive a lump-sum payment of $17,633.18
for the period December 24, 2006 to June 25, 2007.
On December 2, 2006 appellant agreed to accept “the sum of $17,633.18 in payment of
compensation for the commuted value of further installments of compensation for the remainder
of the schedule award….”3 He acknowledged that the lump sum represented full payment for the
schedule award and that he would receive no further benefits “for the duration of the schedule
award.”
On December 13, 2006 the Office paid appellant a lump sum of $17,633.18 in lieu of
further periodic rolls payments for the balance of the schedule award. On February 13, 2007 it
noted that it did not delete appellant’s schedule award compensation from the periodic rolls even
though he received the lump-sum payment.4
On February 6, 2008 the Office notified appellant of its preliminary determination that he
received an overpayment of $5,387.22 because he continued to receive periodic rolls payments
for a schedule award from December 24, 2006 to February 17, 2007 after he received a lumpsum payment for that period. It calculated that he received periodic rolls payments of $2,693.61
1

On April 18, 2006 the Office accepted that appellant sustained a recurrence of disability. He returned to
limited-duty employment for four hours per day on April 26, 2006.
2

The Office initially issued a decision dated August 18, 2006 granting appellant a schedule award for 20 percent
right upper extremity impairment. The September 5, 2006 decision superseded the August 18, 2006 decision and
provided a correct period of the award.
3

The Office, in a typographical error, indicated that the period covered was December 24 to December 24, 2006.

4

On July 11, 2007 appellant agreed to receive a lump sum of $41,032.72 as payment for the remainder of his
schedule award for the left upper extremity award.

2

for the period December 24, 2006 to January 20, 2007 and $2,693.61 for the period January 21 to
February 17, 2007, which created a total overpayment of $5,387.22. A computer printout of the
Office’s compensation payment history shows that appellant received a check dated January 20,
2007 for $2,693.61 covering the period December 24, 2006 to January 20, 2007 and a check
dated February 17, 2007 for $2,693.61 covering the period January 21 to February 17, 2007.
The Office advised him of its preliminary determination that he was at fault in the creation of the
overpayment. It requested that appellant complete the enclosed overpayment recovery
questionnaire and submit supporting financial documents. Additionally, the Office notified him
that, within 30 days of the date of the letter, he could request a telephone conference, a final
decision based on the written evidence or a prerecoupment hearing.
By decision dated March 12, 2008, the Office finalized its finding that appellant received
an overpayment of $5,387.22 because he received payments on the periodic rolls for a schedule
award for the right upper extremity from December 24, 2006 to February 17, 2007 after
receiving a lump-sum payment. It further finalized its preliminary finding that he was at fault in
creating the overpayment because he accepted payments he knew or should have known were
incorrect. The Office instructed him to forward a check for $5,387.22 to repay the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 10.422(b) of the Office’s regulations provides that the Office, in its exercise of
discretion afforded under 5 U.S.C. § 8135(a) of the Federal Employees’ Compensation Act,5
may make a lump-sum payment to an employee entitled to a schedule award under 5 U.S.C.
§ 8107 when such a payment is in the employee’s best interest.6 Section 8116(a) of the Act
provides that, while an employee is receiving compensation or if he has been paid a lump sum in
commutation of installment payments, until the expiration of the period during which the
installment payments would have continued, the employee may not receive salary, pay or
remuneration of any type from the United States, except in limited special instances.7
ANALYSIS -- ISSUE 1
On September 5, 2006 the Office granted appellant a schedule award for a 20 percent
permanent impairment of the right upper extremity. The period of the award ran for 62.4 weeks
from April 15, 2006 to June 25, 2007. On December 13, 2006 the Office issued appellant
$17,633.18 for the period December 24, 2006 to June 25, 2007 as a lump-sum payment of the
remainder of the schedule award. An Office computer printout, however, establishes that the
Office erroneously issued two periodic rolls payments of $2,693.61 covering the period
December 24, 2006 to February 12, 2007 by checks dated January 20 and February 17, 2007. As
appellant had received $17,633.18 as a lump-sum payment for full and final compensation for
the period of the schedule award and subsequently received an additional two payments totaling

5

5 U.S.C. §§ 8101-8193.

6

20 C.F.R. § 10.422(b).

7

5 U.S.C. § 8116(a); see Jorge O. Diaz, 51 ECAB 124 (1999).

3

$5,387.22 to which he was not entitled, the Board finds that he received an overpayment of
$5,387.22.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act8 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations9
provides that, in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in the
creation of the overpayment. It must thus establish that at the time he received the compensation
checks in question, he knew or should have known that the payments were incorrect.10
In a letter dated November 29, 2006, the Office clearly advised appellant that as he was
receiving a lump-sum payment, he would not be entitled to any further compensation for that
period. He signed an agreement on December 2, 2006 agreeing to accept $17,633.18 as payment
for the remainder of the schedule award and acknowledging that he would receive no further
benefits from the Office for the duration of the schedule award. Despite the unambiguous
language of the settlement agreement, appellant accepted schedule award payments by checks
dated January 20 and February 17, 2007 covering the period December 24, 2006 to
February 17, 2007. He knew or should have known that these compensation payments, received
subsequent to his lump-sum payment of $17,633.18, were incorrect. As the evidence establishes
that appellant was at fault in the creation of the overpayment of compensation that occurred in
this case, the Board finds that he is not entitled to waiver of recovery of the overpayment.11

8

5 U.S.C. § 8129(b).

9

20 C.F.R. § 10.433.

10

See Diana L. Booth, 52 ECAB 370 (2001).

11

Sinclair L. Taylor, 52 ECAB 227 (2001).

4

On appeal appellant highlighted the portion of the Office decision noting that it had erred
in sending him further compensation for his schedule award. Even though the Office may have
been negligent in making incorrect wage-loss payments following the lump-sum schedule award,
this does not excuse appellant from accepting payments he knew or should have known to be
incorrect.12
CONCLUSION
The Board finds that appellant received an overpayment of $5,387.22 during the period
December 24, 2006 to February 17, 2007 as he received both a lump-sum payment and periodic
rolls payments for a schedule award. The Board further finds that he was at fault in the creation
of the overpayment and thus not entitled to waiver.13
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2008 is affirmed.
Issued: January 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

William E. McCarty, 54 ECAB 525 (2003); Lorenzo Rodriguez, 51 ECAB 295 (2000).

13

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to review of those cases where
the Office seeks recovery from continuing compensation benefits under the Act. See Terry A. Keister, 56 ECAB
559 (2005); Albert Pineiro, 51 ECAB 310 (2000). As the Office instructed appellant to submit a check for the entire
amount to repay the overpayment, the Board lacks jurisdiction to review the recovery of the overpayment.

5

